— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered October 22, 1986, convicting him of rape in the first degree, attempted robbery in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the trial court improperly curtailed his opportunity to develop his defense to the effect that the complaining witness’s in-court identification emanated not from her observations at the time *436of the crime, but from her knowledge that the individual she identified on a prior occasion was the individual on trial. The record reveals that the defense theory was presented to the jury in a cogent and dogged fashion throughout the trial.
We also disagree with defendant’s argument that the complaining witness’s testimony as to the details of a description given to the police constituted impermissible bolstering (see, People v Carr, 141 AD2d 756).
The defendant’s arguments that certain other testimony impermissibly bolstered the in-court identification and his claims of error with respect to the prosecutor’s comments during summation are either unpreserved for appellate review or without merit. Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.